HILL, District Judge,
held that the time during which the United States court for the district of Mississippi was suspended, from about the 9th of January, 1801, to the 1st of June. 1866, must be deducted from the time constituting the bar under the statute of limitations; the complainant having, from the execution of the obligation, been and remained a citizen of another state, and entitled to bring his bill in the United States court, — in other words, that the supension of the court, by reason o’f the Rebellion, suspended the statute of limitations as to all persons having a right to pursue their remedies in the national courts, the functions of which were so suspended.